
	
		II
		109th CONGRESS
		2d Session
		S. 4064
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the amendments made by the No Child Left
		  Behind Act of 2001.
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Child Left Behind Improvements
			 Act of 2006.
		2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Adequate yearly
			 progress
			(a)AccountabilitySection 1111(b)(2) (20 U.S.C. 6311(b)(2))
			 is amended—
				(1)in subparagraph
			 (I)(ii)—
					(A)by striking
			 95 percent the first place the term appears and inserting
			 90 percent (which percentage shall be based on criteria established by
			 the State in the State plan); and
					(B)by striking
			 95 percent the second place the term appears and inserting
			 90 percent;
					(2)by redesignating
			 subparagraph (K) as subparagraph (O); and
				(3)by inserting,
			 after subparagraph (J), the following:
					
						(K)Single count of
				studentsIn meeting the definition of adequate yearly progress
				under subparagraph (C), a student who may be counted in 2 or more groups
				described in subparagraph (C)(v)(II), may be counted as an equal fraction of 1
				for each such group.
						(L)Students with
				disabilities requiring alternate assessmentsNotwithstanding any
				other provision of this part, a State may implement the amendments made to part
				200 of title 34, Code of Federal Regulations on December 9, 2003 (68 Fed. Reg.
				68698) (related to achievement of students with significant cognitive
				disabilities) as if such amendments—
							(i)permitted the
				proficient or advanced scores on alternate assessments of not more than 3.0
				percent of all tested students to be considered as proficient or advanced,
				respectively, for the purposes of determining adequate yearly progress, except
				that—
								(I)any assessment
				given to any such so considered student for the purposes of determining such
				adequate yearly progress shall be required by the individualized education
				program of such so considered student;
								(II)the
				individualized education program shall reflect the need for any such alternate
				assessment based on the evaluation of such so considered student and the
				services provided such so considered student under section 614 of the
				Individuals with Disabilities Education Act; and
								(III)the
				individualized education program shall include written consent from the parent
				of such so considered student prior to such alternate assessment being
				administered;
								(ii)used the term
				students requiring alternate assessments in lieu of the term
				students with the most significant cognitive disabilities;
				and
							(iii)permitted the
				eligibility, of such so considered students to have the students' scores of
				proficient or advanced on alternate assessments counted as proficient or
				advanced for purposes of determining adequate yearly progress, to be determined
				by the State educational agency, except that such eligibility shall, at a
				minimum, include—
								(I)such so
				considered students who are receiving services pursuant to a plan required
				under section 504 of the Rehabilitation Act of 1973;
								(II)the students
				described in subclause (I) who are assessed at a grade level below the grade
				level in which the students are enrolled (out of level assessments); and
								(III)the students
				described in subclause (I) who are considered students with the most
				significant cognitive disabilities, as defined by the State educational agency,
				on the day before the date of enactment of the
				No Child Left Behind Improvements Act of
				2006.
								(M)Other measures
				of adequate yearly progressNotwithstanding any other provision
				of this paragraph, a State may establish in the State plan an alternative
				definition of adequate yearly progress, subject to approval by the Secretary
				under subsection (e). Such alternative definition may—
							(i)include measures
				of student achievement over a period of time (such as a value added
				accountability system) or the progress of some or all of the groups of students
				described in subparagraph (C)(v) to the next higher level of achievement
				described in subparagraph (II) or (III) of paragraph (1)(D)(ii) as a factor in
				determining whether a school, local educational agency, or State has made
				adequate yearly progress, as described in this paragraph; or
							(ii)use the measures
				of achievement or the progress of groups described in clause (i) as the sole
				basis for determining whether the State, or a local educational agency or
				school within the State, has made adequate yearly progress, if—
								(I)the primary goal
				of such definition is that all students in each group described in subparagraph
				(C)(v) meet or exceed the proficient level of academic achievement, established
				by the State, not later than 12 years after the end of the 2001–2002 school
				year; and
								(II)such definition
				includes intermediate goals, as required under subparagraph
				(H).
								.
				(b)AssessmentsSection
			 1111(b)(3)(C) (20 U.S.C. 6311(b)(3)(C)) is amended—
				(1)in clause (ix),
			 by striking subclause (III) and inserting the following:
					
						(III)the inclusion
				of limited English proficient students, who—
							(aa)may, consistent
				with paragraph (2)(M), be assessed, as determined by the local educational
				agency, through the use of an assessment which requires achievement of specific
				gains for up to 3 school years from the first year the student is assessed for
				the purposes of this subsection;
							(bb)may, at the
				option of the State educational agency, be assessed in the first year the
				student attends school in the United States (not including the Commonwealth of
				Puerto Rico); and
							(cc)shall not be
				included in any calculation of an adequate yearly progress determination when
				the student is in the first year of attendance at a school in the United States
				(not including the Commonwealth of Puerto
				Rico).
							;
				and
				(2)in clause (x), by
			 inserting of clause (ix) after subclause
			 (III).
				(c)Regulations
			 affecting limited English proficient children and children with
			 disabilitiesSection 1111 (20 U.S.C. 6311) is amended by adding
			 at the end the following:
				
					(n)Codification of
				regulations affecting limited English proficient
				childrenNotwithstanding any other provision of this part, this
				part shall be implemented consistent with the amendments proposed to part 200
				of title 34 of the Code of Federal Regulations on June 24, 2004 (69 Fed. Reg.
				35462) (relating to the assessment of limited English proficient children and
				the inclusion of limited English proficient children in subgroups) as if such
				amendments permitted students who were previously identified as limited English
				proficient to be included in the group described in subsection
				(b)(2)(C)(v)(II)(dd) for 3 additional years, as determined by a local
				educational agency (based on the individual needs of a child) for the purposes
				of determining adequate yearly
				progress.
					.
			4.School
			 improvement and public school choiceSection 1116(b) (20 U.S.C. 6316(b)) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (A), by inserting (in the same subject for the same group of students,
			 as described in section 1111(b)(2)(C)(v)) after 2 consecutive
			 years;
				(B)in subparagraph
			 (E)(i)—
					(i)by
			 striking In the case and inserting Except as provided in
			 subparagraph (G), in the case; and
					(ii)by
			 striking all students enrolled in the school with the option to transfer
			 to another public school and inserting students who failed to
			 meet the proficient level of achievement on the assessments described in
			 section 1111(b)(3), are enrolled in the school, and are in the group whose
			 academic performance caused the identification under this paragraph, with the
			 option to transfer to one other public school identified by and ;
			 and
					(C)by adding at the
			 end the following:
					
						(G)OptionsA
				local educational agency may offer supplemental services as described in
				subsection (e) in place of the option to transfer to another public school
				described in subparagraph (E), for the first school year a school is identified
				for improvement under this
				paragraph.
						;
				(2)in the matter
			 preceding subparagraph (A) of paragraph (5), by inserting (in the same
			 subject for the same group of students) after adequate yearly
			 progress; and
			(3)in the matter
			 preceding clause (i) of paragraph (7)(C), by inserting (in the same
			 subject for the same group of students) after adequate yearly
			 progress.
			
